Case 19-01069-JMM        Doc 172    Filed 06/08/20 Entered 06/08/20 12:39:00          Desc Main
                                   Document     Page 1 of 2



    Holly Roark, ISB No. 7143
    ROARK LAW OFFICES
    950 Bannock St. Ste. 1100
    Boise, ID 83702
    Telephone: (208) 536-3638
    Facsimile: (310) 553-2601
    Email: holly@roarklawboise.com

    Counsel for Debtors-in-possession

                          UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF IDAHO – BOISE

    In Re:                                       Case No. 19-01069-JMM

    WILLIAM E. DEMPSEY, II, and                  Chapter 11
    AMY D. DEMPSEY,

    Debtors and Debtors in Possession.


  DEBTORS-IN-POSSESSION’S OBJECTION TO BRUNOBUILT, INC.’S MOTION TO
  EXTEND DEADLINE TO OBJECT TO INTERIM FEE APPLICATION (DOCKET NO.
                                 159)

      The Debtors-in-Possession in the above-described Chapter 11 bankruptcy case, WILLIAM E.

DEMPSEY, II and AMY D. DEMPSEY (the “DIP”), by and through their counsel, Roark Law

Offices, file this OBJECTION TO BRUNOBUILT, INC.’S MOTION TO EXTEND DEADLINE

TO OBJECT TO INTERIM FEE APPLICATION and will set the matter for hearing.

      A supplemental brief will be filed separately.

DATED: June 8, 2020                              ROARK LAW OFFICES




                                                               ___________ _____
                                                Holly Roark, counsel for Debtors-in
                                                Possession




                                                 1
Case 19-01069-JMM        Doc 172     Filed 06/08/20 Entered 06/08/20 12:39:00      Desc Main
                                    Document     Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that ON June 8, 2020, I filed the forgoing document electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jesse A.P. Baker on behalf of Creditor Bank of
America (NC) ecfidb@aldridgepite.com,
JPB@ecf.courtdrive.com

Lesley Bohleber on behalf of Creditor Bank of
America, N.A. ecfidb@aldridgepite.com,
llueke@ecf.courtdrive.com

Trevor L Hart on behalf of Creditor Washington Trust Bank
tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
Scott B Muir on behalf of Interested Party CITY OF BOISE
BoiseCityAttorney@cityofboise.org

Brett R Cahoon on behalf of U.S. Trustee US
Trustee ustp.region18.bs.ecf@usdoj.gov


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

N/A

/s/ Holly Roark
________________________
Holly Roark




                                                 2
